Citation Nr: 0019402	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  00-13 427	)	DATE
	)
	)


THE ISSUE


Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
November 1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.



FINDINGS OF FACT

1.  The Board entered a final decision on the underlying 
issues in question on April 18, 1997; a notice of 
disagreement was received by VA after November 18, 1988; and 
the veteran retained an attorney in January 1998, within one 
year of the date of the Board's decision, although he 
subsequently hired a different attorney in October 1998.  

2.  The attorney in this matter is a successor attorney 
acting in the continuous prosecution of the same matter as a 
predecessor retained within the appropriate time period.

3.  On October 5, 1998, the veteran and his current attorney 
entered into a contingent attorney fee agreement, which 
provided that 20 percent of past-due benefits were to be paid 
by the VA to the veteran's attorney.

4.  A May 1999 RO rating decision granted an increase in 
disability compensation in the form of separate 10 percent 
ratings for service-connected residuals of fractured right 
and left fifth metacarpals, and that determination resulted 
in past-due benefits being payable to the veteran from which 
a fee award has already been paid.  

5.  An additional rating decision rendered in May 2000 
corrected the effective date for the awards rendered in May 
1999, and that determination resulted in additional past-due 
benefits being payable to the veteran.  


CONCLUSION OF LAW

The requirements for payment of attorney fees from past-due 
benefits by the VA pursuant to the terms of the October 1998, 
attorney fee agreement, for the receipt of additional 
compensation for service-connected residuals of fractured 
right and left fifth metacarpals, on the basis of a corrected 
effective date for the period of time between April 26, 1994, 
to January 5, 1995, have been met.  38 U.S.C.A. § 5904 (West 
1991 & Supp. 1999); 38 C.F.R. § 20.609 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination of basic eligibility for attorney fees paid 
by the VA from past-due benefits requires: (1) A final 
decision promulgated by the Board, (2) a notice of 
disagreement (NOD) pertaining to that decision dated on or 
after November 18, 1988, and (3) the retention of counsel not 
later than one year after the date of the Board's decision.  
See 38 U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).

In this case, the Board issued a decision on April 18, 1997, 
denying increased compensation for residuals of fractured 
right and left fifth metacarpals.  Thereafter, in January 
1998, the veteran and an attorney entered into an attorney 
fee agreement to represent the veteran in his claim for VA 
benefits denied in the April 1997 Board decision.  At that 
time, the veteran was appealing the denial of this claim to 
the United States Court of Appeals for Veterans Claims 
(Court).  The attorney fee agreement called for the attorney 
to be paid on a contingent basis 20 percent of any past-due 
benefits directly by the VA.  

In September 1998, the Court issued an Order granting a Joint 
Motion submitted on behalf of the Secretary and the veteran 
to vacate the Board decision and to remand the case to the 
Board.  In October 1998, the veteran and his present attorney 
entered into an attorney fee agreement to represent the 
veteran in his claim for VA benefits denied in the April 1997 
Board decision.  In February 1999, the Board issued a 
decision remanding the case to the RO for development 
consistent with the Court Order.  In May 1999, following the 
submission of additional evidence and additional examination 
of the veteran, the RO granted separate evaluations to 10 
percent for residuals of fractured right and left fifth 
metacarpals.  The RO made these increased ratings effective 
from January 5, 1995.  In a decision issued in September 
1999, the Board awarded attorney fees for that award of 
compensation to the current attorney.  

An additional rating decision was issued in May 2000, in 
which the RO corrected the effective date to April 26, 1994, 
for the awards of 10 percent for residuals of fractured right 
and left fifth metacarpals.  By letter dated May 30, 2000, 
the veteran and his attorney were informed that past-due 
benefits resulting from this award had been computed as 
$1336.00, and that $267.20, or twenty percent of the past-due 
benefits, had been withheld as the maximum attorney fee 
payable, pending a determination by the Board as to the issue 
of attorney fees.

Based on this evidence, the Board finds that the October 
1998, attorney fee agreement satisfied the eligibility 
requirements under 38 U.S.C.A. § 5904(c) and 38 C.F.R. § 
20.609(c).  In this case, the Board promulgated a final 
decision that denied the benefit sought on April 18, 1997.  A 
Notice of Disagreement pertaining to that decision was thus 
received by the RO after November 18, 1988, and the fee 
agreement was properly and timely executed.  With regard to 
the fee agreement, it is noted that the attorney is a 
successor attorney acting in the continuous prosecution of 
the same matter as a predecessor retained within the 
appropriate time period.  See 38 C.F.R. § 20.609(c)(3).  The 
October 1998 agreement provided that 20 percent of past-due 
benefits was to be paid by the VA to the veteran's attorney 
for representation.  

The Board further observes that the total fee (excluding 
expenses) required in the agreement does not exceed 20 
percent of the total amount of past-due benefits awarded, the 
amount of the fee is contingent on whether the claim is 
resolved in a manner favorable to the veteran, and, as 
reflected in the RO's May 2000 letter, the award of past-due 
benefits resulted in payment to the veteran from which a fee 
may be deducted.  See 38 C.F.R. § 20.609(h)(1).

Under the law, the Board may order a reduction in the fee 
called for in the agreement if the Board finds that the fee 
is "excessive or unreasonable."  Matter of Fee Agreement of 
Smith, 4 Vet. App. 487, 492 (1993), vacated in part on other 
grounds sub nom.  In re Wick, 40 F.3d 367 (Fed. Cir. 1994); 
Matter of the Fee Agreement of Vernon, 8 Vet. App. 457, 459 
(1996).  The Board notes that under 38 C.F.R. § 20.609(f), 
fees that total no more than 20 percent of any past-due 
benefits awarded will be presumed to be reasonable.  The 
Board concludes that the fee agreed to in the fee agreement 
involved in this case is, on its face, neither excessive nor 
unreasonable.  See Matter of Fee Agreement of Smith, 4 Vet. 
App. at 492. 

Consequently, the Board concludes that the requirements of 38 
U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h), for payment of 
the attorney's fee by VA from past-due benefits relating to a 
corrected effective date for the award of separate 10 percent 
ratings for residuals of fractured right and left fifth 
metacarpals, are met concerning the past-due benefits.  Past-
due benefits is defined in 38 C.F.R. § 20.609(h)(3) as

[a] nonrecurring payment resulting from a benefit, or 
benefits, granted on appeal or awarded on the basis of 
a claim reopened after a denial by the Board . . . or 
the lump sum payment which represents the total amount 
of recurring cash payments which accrued between the 
effective date of the award, as determined by 
applicable laws and regulations, and the date of the 
grant of the benefit by the agency of original 
jurisdiction, the Board . . ., or an appellate court.

In this case, the proper amount of the past-due benefits is 
the lump sum payment representing the total amount of 
recurring cash payments, stemming from the issue of the award 
of additional compensation for residuals of fractured right 
and left fifth metacarpals that accrued between the new 
effective date of the award, i.e., April 26, 1994, and the 
date of the former effective date, i.e., January 5, 1995.  
Thus, the attorney is entitled to payment of 20 percent of 
the amount of the award for these disabilities, accrued 
between the appropriate dates.  See 38 C.F.R. 
§ 20.609(h)(3)(i) (1999).  Payment of monetary benefits 
based, as here, on an award of increased compensation may not 
be made for any period prior to the first day of the calendar 
month following the month in which the award became 
effective.  See 38 U.S.C.A. § 5111(a) (West 1991); 38 C.F.R. 
§ 3.31 (1999).  Hence, the actual payment of monetary 
benefits was effective from May 1994 for the separate 10 
percent ratings for residuals of fractured right and left 
fifth metacarpals, as the veteran and his attorney were 
advised by the previously noted correspondence from the RO.


ORDER

Eligibility for payment directly by VA to the veteran's 
attorney is established, and the attorney should be paid 20 
percent of the veteran's past-due benefits awarded the 
veteran for the grant of additional compensation resulting 
from the award of a corrected effective date for service-
connected residuals of fractured right and left fifth 
metacarpals, for the period of time between April 26, 1994, 
and January 5, 1995.



		
	RAYMOND F. FERNER
Acting Member, Board of Veterans' Appeals



 


